DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Status of Claims 
	Claim(s) 1-5 are pending in the application. Claim 6 has been added. The previous rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C 102(a)(1) have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is rejecteed rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 2014/0048518)
As Per Claim 4, Ogura discloses a welded structure made by lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [Fig. 5B], in which the plurality of steel plates includes at least a first steel plate [Fig. 5A, #101] and a second steel [Fig. 5A, #102] in this order from a surface to be irradiated with the laser beam [abstract], comprising: 
 a welding part [Fig. 5B] made from a molten pool after congelation [Fig. 5b, #Y], the welding part penetrating between the first steel plate [Fig. 5b, #101] and the second steel plate [Fig. 5b, #102] in a layer direction [Fig. 5B, #Y] and reaching the second steel plate [Fig. 5b, #102], wherein 
an inclination angle [Fig. 5b, #A below] that is a smaller angle of the inclination angles [Fig. 5b, #B] made by the welding part [Fig. 5B] and a plane [Fig. 5b, #C] orthogonally intersecting with the layer direction at a position corresponding to a gap between the first steel plate [Fig. 5b, #101] and a second steel plate [Fig. 5b, #102] is smaller than an inclination angle [Fig. 5b, #A] that is a smaller angle of the inclination angles [Fig. 5b, #B] made by the welding part [Fig. 5b] and a plane [Fig. 5b, #C] orthogonally intersecting with the layer direction at a position within the second steel plate [Fig. 5b, #B; the examiner has annotated the arbitrary “inclination angles” and “planes” to show that, much like shown in applicant’s instant application Figure 4, that the angles are arbitrarily drawn and have no structural basis in terms of defining what exactly is an “inclination angle” is. Considering that a side-by-side analysis of the prior art and applicant’s instant application are structural similar, and again, the angles are arbitrarily drawn, that the prior art discloses said inclination angles and planes. Furthermore, as stated in MPEP 2133(I) “…"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” That is, in this instance only the structure of the welded structure would be limiting and not the process of creating said welded structure.




    PNG
    media_image1.png
    269
    456
    media_image1.png
    Greyscale

(prior art annotated Figure 5b)
                            
    PNG
    media_image2.png
    215
    418
    media_image2.png
    Greyscale

(Instant application’s Figure 4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897)
As Per Claim 1, Ogura discloses a laser welding method for lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [abstract], in which the plurality of steel plates includes at least a first steel plate [Fig. 3a, #101]  and a second steel plate [Fig. 3a, #102] in this order, comprising:
 a step of forming a molten pool [Fig. 3A, #Y] that penetrates between the first steel plate [Fig. 3A, #101] and the second steel plate [Fig. 1, #102] in a layer direction and that reaches the second steel plate [Fig. 3B, #102] by irradiating a first surface the first steel plate [Fig. 3B, #101] with a first laser beam [Par. 39; “…the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101...”]; and 
Ogura does not disclose a step of melting an outer peripheral edge of the molten pool by irradiating an outer periphery of the molten pool on the first surface of the first steel plate with a second laser beam having a spot diameter larger than a spot diameter of the first laser beam; and
wherein the spot diameter of the second laser beam that is irradiated onto the first surface of the first steel plate, is larger than the spot diameter of the first laser beam that is irradiated onto the first surface of the first steel plate.
Kurz, much like Ogura, pertains to a process for welding that avoids defects such as cracking. [abstract] 
Kurz discloses a step of melting an outer peripheral edge [Fig. 1a, #144] of the molten pool [Fig. 1a, #14] by irradiating an outer periphery of the molten pool [Fig. 1a, #14] on the first surface of the first steel plate [Fig. 1a, #12] with a second laser beam [Fig. 1a, #13] having a spot diameter larger than a  focal spot of about 0.26 mm diameter with an off-axis parabolic mirror with 152 mm focal length. The 1.2 kW pulsed mode YAG laser produced a 0.6 mm focal spot given by the diameter of the optical fibre. For the present application, the mean spot size of the second laser was defocused giving an elliptical 1.2.times.1.5 mm spot …”] and
wherein the spot diameter of the second laser beam [Fig. 1a, #13] that is irradiated onto the first surface of the first steel plate [Fig. 1a, #12], is larger than the spot diameter of the first laser beam [Fig. 1a, #15] that is irradiated onto the first surface of the first steel plate [Fig. 1a, #12; Par. 36; “…The 1.7 kW CW--CO.sub.2 laser produced a minimum focal spot of about 0.26 mm diameter with an off-axis parabolic mirror with 152 mm focal length. The 1.2 kW pulsed mode YAG laser produced a 0.6 mm focal spot given by the diameter of the optical fibre. For the present application, the mean spot size of the second laser was defocused giving an elliptical 1.2.times.1.5 mm spot…”; the reference explicitly and clearly discloses that the second laser (YAG laser) produced a 0.6mm spot while the first laser (CO laser) produced a o.26mm spot.]
Kurz discloses the benefits of the second laser having a larger spot diameter than the first laser in that it increase the melt pool length while maintaining best welding conditions. [Par. 46] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lasers as taught by Ogura in view of the laser diameters as taught by Kurz to further include a step of melting an outer peripheral edge of the molten pool by irradiating an outer periphery of the molten pool on the first surface of the first steel plate with a second laser beam having a spot diameter larger than a spot diameter of the first laser beam and wherein the spot diameter of the second laser beam that is irradiated onto the first surface of the first steel plate, is larger than the spot diameter of the first laser beam that is irradiated onto the first surface of the first steel plate to increase the melt pool length while maintaining best welding conditions. [Par. 46] 
As Per Claim 2, Ogura discloses wherein scanning and irradiation are circularly performed with the first laser beam such that the molten pool is formed [Par. 39; “…In step S 110, the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101…the trace of irradiation with laser forms a rectangular shape, the shape of the trace of irradiation may also be a different shape such as a circular shape, an elliptic shape, etc….”]

Claim(s) 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897) in further view of Vierstraete (US 2021/0053152) 
As Per Claim(s) 3 & 5, Odura does not disclose a thickness of the first steel plate is smaller than a thicknesses of the second steel plate.
Vierstraete, much like Odura, pertains to welding two metal sheets together. [abstract]
Vierstraete discloses a thickness of the first steel plate [Fig. 2, #2] is smaller than a thicknesses  of the second steel plate. [Fig. 2, #4; Claim 33; “…the first metal sheet and the second metal sheet each have respectively a thickness comprised between 0.15 mm and 5 mm…”; the prior art explicitly contemplates the first and second steel plate having a thickness in the recited range, that is, having the first steel plate with a smaller thickness than the second, as further evidenced in the reference “…The first metal sheet 2 and the second metal sheet 4…they have different thicknesses…” (Par. 60)]
As decided by the courts, (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), “….the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed 
That is, in this particular instance, modifying the steel sheets as taught by Oguru in view of the steel sheets of Vierstraete to make the thickness of the first steel sheet to be smaller than the second would have been obvious for the benefit of ensuring that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the steel plates as taught by Odura in view of the thickness of the steel members as taught by Vierstraete to further include a thickness of the first steel plate is smaller than a thicknesses of the second steel plate to ensure that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Vierstraete (US 2021/0053152) 
As Per Claim(s) 5, Odura does not disclose a thickness of the first steel plate is smaller than a thicknesses of the second steel plate.
Vierstraete, much like Odura, pertains to welding two metal sheets together. [abstract]
Vierstraete discloses a thickness of the first steel plate [Fig. 2, #2] is smaller than a thicknesses  of the second steel plate. [Fig. 2, #4; Claim 33; “…the first metal sheet and the second metal sheet each have respectively a thickness comprised between 0.15 mm and 5 mm…”; the prior art explicitly contemplates the first and second steel plate having a thickness in the recited range, that is, having the first steel plate with a smaller thickness than the second, as further evidenced in the reference “…The first metal sheet 2 and the second metal sheet 4…they have different thicknesses…” (Par. 60)]

That is, in this particular instance, modifying the steel sheets as taught by Oguru in view of the steel sheets of Vierstraete to make the thickness of the first steel sheet to be smaller than the second would have been obvious for the benefit of ensuring that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the steel plates as taught by Odura in view of the thickness of the steel members as taught by Vierstraete to further include a thickness of the first steel plate is smaller than a thicknesses of the second steel plate to ensure that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897) in further view of Morikazu (US 2010/0317172)
As Per Claim 6, Odura discloses all imitations of the invention except wherein an energy density of the second laser beam is lower than an energy density of the first laser beam.
Morikazu, much like Odura and Kurz, pertains to a laser processing apparatus. [abstract] 
Morikazu discloses wherein an energy density of the second laser beam is lower than an energy density of the first laser beam. [Par. 12; ”… second laser beam to said wafer along said laser processed grooves to thereby remove thermal strain from said laser processed grooves, the peak energy density of 
Morikazu discloses the benefits of the second laser beam having a lower energy density than the first in that it aids in removing thermals strains on the workpiece. [Par. 12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first and second laser as taught by Odura and Kurz in view of the first and second laser energy as taught by Morikazu to further include wherein an energy density of the second laser beam is lower than an energy density of the first laser beam to remove thermals strains on the workpiece. [Par. 12]
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered.
Moreover, Applicant further asserts that the inclination angle of an inclination part relative to a plan orthogonally intersecting with the layer direction is the same as an inclination angle of an inclination part of the welding part at a position within the lower sheet, without any further evidence. 
The examiner respectfully disagrees. The claim broadly states “an inclination angle that is a smaller angle of the inclination angles made by the welding part and a plane orthogonally intersecting with the layer direction at a position corresponding to a gap between the first steel plate and a second steel plate is smaller than an inclination angle [Fig. 5b, #A] that is a smaller angle of the inclination angles made by the welding part and a plane  orthogonally intersecting with the layer direction at a position within the second steel plate” 
The claim limitation consists of broad terminology i.e. an angle, a plane etc where the examiner demonstrated in the annotated Figure 4 that a plethora of different angles exist relative to said plane, as there are a plethora of planes that orthogonally intersect in “a layer direction”.
 As shown in Figure 4 of applicant disclosure, the applicant merely point to an angle made, the same as examiner did in the annotated Figure (reproduced below). 

    PNG
    media_image3.png
    268
    315
    media_image3.png
    Greyscale

Applicant’s Figure 4

    PNG
    media_image1.png
    269
    456
    media_image1.png
    Greyscale

Prior Art Annotated Figure

It is clear that there is no distinction structurally between the prior art and the disclosure that would inhibit such creation of said angles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/  Examiner, Art Unit 3761                              

                                                                                                                                                                                                                                                                                                                                                            
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761